DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/20/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martinchek et al. (US 2016/0013508 A1, hereafter Martinchek) in view of Imanshi et al. (US 2017/0358813, hereafter Imanshi).
With regard to claim 1, Martinchek teaches a fuel cell system comprising: a fuel cell stack including a plurality of power generation cells that are stacked together [0001-0002];
a stack case containing the fuel cell stack (enclosure 150, end plate 110, and cover 160); 
wherein the stack case comprises:

a first end cover (cover 160) tightened to the case body by a plurality of first bolts (upper set of bolts 155) extending in the stacking direction in a manner to cover a first opening at one end of the case body [0031, fig. 5]; and 
a second end cover (end plate 110) tightened to the case body by a plurality of second bolts (lower set of bolts 155) extending in the stacking direction in a manner to cover a second opening at another end of the case body [0031, fig. 5], and
wherein a plurality of first screw holes (150B) are formed in one end surface of the case body, and the plurality of the first bolts are configured to be screwed into the first screw holes in a state where the plurality of first bolts are inserted into a plurality of first insertion holes formed in the first end cover [0031, fig. 5];
a plurality of second screw holes (150B) are formed in another end surface of the case body, and the plurality of second bolts are screwed into the plurality of second screw holes in a state where the plurality of second bolts are inserted into a plurality of second insertion holes formed in the second end cover [0026, 0031, fig. 5];
Martinchek teaches a recess (aperture 150 SA) formed in an outer surface of the case body in a manner that the recess is interposed in the stacking direction between at least one of the plurality of first screw holes and at least one of the second screw holes [0027,fig. 5].  Martinchek does not explicitly teach an electrical equipment unit provided in the recess but teaches that the recess may be used for diagnostic and maintenance access [0027].  This would obviate the use of controllers and sensors in aperture 150 
Martinchek does not explicitly teach that a first screw hole penetrates through to a side surface of the recess.  However, this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of helping to attach the first end cover and only require a change in size of the screw hole or a rearrangement of parts to locate the recess closer to the screw hole.  See MPEP 2144 IV, VI.
With regard to claim 2, Martinchek teaches an inner seal member (seals 170 formed around aperture peripheries) configured to seal a position between the case body and the second end cover in an air-tight manner (environmental sealing) is provided between the plurality of first screw holes and the first opening (relative location as illustrated with upper seal in fig. 5) [0031, fig. 5].
With regard to claim 8, Martinchek teaches a recess (aperture 150 SA) formed in an outer surface of the case body in a manner that the recess is interposed in the stacking direction between at least one of the plurality of first screw holes and at least one of the second screw holes [0027,fig. 5].  Martinchek does not explicitly teach an electrical equipment unit provided in the recess but teaches that the recess may be used for diagnostic and maintenance access [0027].  This would obviate the use of .

Claims 3-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinchek and Imanshi as applied to claims 1-2, and 8 above, and further in view of Yu et al. (US 2018/0166731 A1, hereafter Yu).
With regard to claim 3, Martinchek teaches an outer seal member (seal 170) configured to seal a position between the case body and the first end cover in an air-tight manner (environmental sealing) is provided between the plurality of first screw holes and the first opening [0031, fig. 5].
Martinchek further teaches a second screw hole (central screw holes of lower screw holes seen in fig. 5) aligned with the recess in the stacking direction is closed on one side of the recess closer to the other (lower) end of the case body [0027, fig. 5].
Martinchek does not explicitly teach a ventilation portion that would cover the plurality of second bolts from the outside.  However, in the same field of endeavor, Yu teaches the use of an external cover with a ventilation portion (50) on an external 
With regard to claims 4 and 9, Martinchek teaches a placement hole (opening in upper corner of aperture 150SA) formed in an outer surface of the case body in a manner that the recess is interposed in the stacking direction between at least one of the plurality of first screw holes and at least one of the second screw holes [0027,fig. 5].  Martinchek does not explicitly teach a cell voltage monitoring unit provided in the recess but teaches that the recess may be used for diagnostic and maintenance access [0027].  Martinchek does not explicitly teach a voltage monitor however, in the same field of endeavor, Imanshi, teaches a controller and cell monitor located within a recess of a fuel cell housing that monitor voltage [0017-0018, fig. 2].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the voltage monitoring components of Imanshi with the apertures of Martinchek for the benefit of enabling monitoring of fuel cell conditions such as voltage [Imanshi 0017-0018].
Martinchek does not explicitly teach that a first screw hole penetrates through to a side surface of the placement hole or that an opening of the second screw hole in the side surface of the placement hole is not closed.  However, this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of 
With regard to claim 5, Martinchek teaches a first screw hole (central screw holes of upper screw holes seen in fig. 5) aligned with the placement hole in the stacking direction is closed on one side of the recess closer to the other (upper) end of the case body [0027, fig. 5].

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinchek, Imanshi, and Yu as applied to claims 1-2, and 8 above, and further in view of Naito et al. (US 2017/0170507 A1, hereafter Naito).
With regard to claims 6, Martinchek teaches a placement hole (opening in upper corner of aperture 150SA) that penetrates through the case body in a direction perpendicular to the stacking direction between at least one of the plurality of first screw holes and at least one of the second screw holes [0027,fig. 5].
Martinchek teaches the use of bolt on covers and corresponding seals and a recess as detailed in the rejection of claim 1 above but does not explicitly teach a lid cover, plurality of third bolts and holes, or seal member sealing a position between the case body and lid cover.  However, this design is well known in the art as evidenced by Naito.  Naito teaches a fuel cell system with a lid cover (top cover plate 76), bolts (86) with corresponding holes (70), and a seal member (upper sealing member 100u) configured to seal a portion between the case and the lid provided between the bolt holes and case opening [0044, 0048, 0058, and fig. 2] and would be obvious to apply 
With regard to claim 7, modified Martinchek would not explicitly teach that one of the first screw holes is in contact with one of the third screw holes or that one of the second screw holes is in contact with one of the third screw holes. However, this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of helping to attach the covers and only require a change in size of the screw holes or a rearrangement of parts to locate the holes closer to one another.  See MPEP 2144 IV, VI.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinchek and Imanshi as applied to claims 1-2, and 8 above, and further in view of Finkelshtain et al. (US 2008/0003468 A1, hereafter Finkelshtain).
With regard to claim 10, Martinchek does not explicitly teach a projection or positioning hole.  However, in the same field of endeavor, Finkelshtain teaches the use of projections on a frame and recesses in a circuit board [0181].  It would have been obvious to one of ordinary skill in the art to use the projections and recesses of Finkelshtain with the recess and control unit of modified Martinchek for the benefit of allowing for proper positioning of the components [Finkelshtain 0181].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724